DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 27 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US Patent No. 9,470,839, previously cited).
Regarding Claim 21, Ye discloses, at least in figure 6,  An optoelectronic component (backlight, abstract, line 1) comprising: an optoelectronic semiconductor chip (200, ¶ [0040] comprising a carrier substrate (100, ¶ [0040]), a first (front) and a second side (back) surface facing one another, respectively, and a third (left) and a fourth side surface (right) that intersect the first and second side surfaces, and a first main surface (bottom), at which at least one contact area is arranged, said carrier substrate (100) being transparent to the emitted electromagnetic radiation (col. 3, lines 59-61, polyimide, triazine are transparent), a transparent first potting compound (400, col. 7, line 56) directly adjacent to the first side surface (front, see arrows); and a 
Although Ye fails to specifically disclose a contact on the first main surface (bottom), it is obvious that the contacts are present in that location since the other surfaces are covered and the LED is sitting on a circuit board that it is connected to.
  Regarding Claim 23, Ye discloses in figure 6: wherein the reflective potting compound (300/310/330/340/400) adjoins a region between second side (back) surface and contact area (on the bottom, it touches the CB which would be a region of the contacts).  
Regarding Claim 24, Ye discloses in figure 6: wherein the first potting compound (300/310/330/340/400) comprises a converter material (400 does, col. 7, line 56 fluorescent and abstract, to emit light).  
Regarding Claim 27, Ye discloses in figure 6: configured to emit electromagnetic radiation in a direction perpendicular to the first main surface (front)(see arrows).  
Regarding Claim 37, Ye discloses in figure 6: an electrical device (liquid crystal panel, col. 1, line 34) comprising an optoelectronic component (backlight) comprising: 3an optoelectronic semiconductor chip (200) comprising a carrier substrate (100), a first (front) and a second (back) side surface facing one another, respectively, and a third 
Although Ye fails to specifically disclose a contact on the first main surface (bottom), it is obvious that the contacts are present in that location since the other surfaces are covered and the LED is sitting on a circuit board that it is connected to.
Regarding Claim 38, Ye discloses, at least, in figure 11, further comprising an optical waveguide (510, col. 11, line 8).  
Regarding Claim 39, Ye discloses, wherein the electrical device is a mobile communication device or a display device (liquid crystal display).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ye (839) in view of Tischler (US PG Pub. No. 2014/0319560, previously cited).
Regarding Claim 40, Ye discloses using a resin for the reflective layers (col. 3, last line) but fails to disclose: wherein the reflective potting compound material including ZrO2, SiO2 or TiO2 particles.
Tischler (US PG Pub. No. 2014/0319560) teaches in paragraph [0022] lines 14-16: wherein the reflective potting compound including ZrO2, SiO2 or TiO2 particles.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the claimed materials for the reflective layers of Ye, as taught by Tischler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 30-36 are allowed.
          The following is an examiner’s statement of reasons for allowance.

Regarding Claim 25, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 25, and specifically comprising the limitation of “wherein the first potting compound is arranged between first side surface and converter element” including the remaining limitations.
Claim 26 is allowable, at least because of its dependency on claim 25.
Regarding Claim 28, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 28, and specifically comprising the limitation of “introducing a transparent first potting compound between adjacent semiconductor chips and singulating the optoelectronic components such that each optoelectronic component comprises at least one optoelectronic semiconductor chip” including the remaining limitations.
	Claims 30-36 are allowable, at least, because of their dependencies on claim 28.

Response to Arguments
	Since a new basis for rejection is being used, and the allowability of claim 22 (now in claim 21) is being withdrawn, this office action is non-final.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879